Case: 3:18-cr-00024-WHR Doc #: 25 Filed: 11/14/18 Page: 1 of 7 PAGEID #: 59




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

    UNITED STATES OF AMERICA,                              Case No.: 3:18 CR 24

           Plaintiff,                                      Judge Rice
    vs.

    GABRIEL NEWMAN,                                         MOTION TO SUPPRESS
                                                            STATEMENTS AND FRUITS OF
               Defendant.                                   SEARCH WARRANTS


           Now comes the Defendant in the above-captioned case, by and through undersigned

    counsel, Brock A. Schoenlein, and hereby moves this Honorable Court for an order

    suppressing any and all evidence/contraband and/or incriminating statements obtained during,

    or by virtue of, the execution of the 2 search warrants issued for the 834 Goodlow and 63 S.

    Plaza Avenue addresses on or about February 7, 2018.       Defendant also independently

    challenges the constitutionality of the statements taken from him by investigators on 1/12/18.1

    Threats and inducements appear to have been used to procure same.

           As Counsel will illustrate, the affidavits in support of the search warrants, for the 834

    Goodlow and 63 S. Plaza Avenue properties, are so lacking in evidence tending to establish

    probable cause that it must be said that the issuing magistrate lacked a substantial basis for

    finding probable cause to believe drugs or related contraband would be found inside each

    address.    Further the good faith exception to the substantial basis requirement will be

    inapplicable to the execution of these warrants.



    1 Which is the date the investigative report gives for this incident, however Counsel
    suspects that this date is inaccurate, as this date is before the February 7, 2018 execution of
    the search warrants, which apparently precipitated this event.
Case: 3:18-cr-00024-WHR Doc #: 25 Filed: 11/14/18 Page: 2 of 7 PAGEID #: 60



           Defendant thus moves for the suppression of evidence including, but not limited to,

    the following:

           1.        Any incriminating evidence and/or statements obtained when Defendant was

    initially detained and questioned in the absence of any probable cause as to any violation of

    law that may have served as the basis for said detention.

           2.        Any incriminating evidence and/or statements obtained in the absence of a

    reasonable articulable suspicion, of any criminal activity whatsoever on the part of Defendant,

    that served as the underlying basis for the detention.

           3.        Any incriminating evidence and/or statements obtained from Defendant during

    his interrogation effectuated in the absence of truly voluntary and intelligent consent thereto.

           4.        Any and all statements taken from the Defendant in violation of Miranda.

           5.        Any and all custodial statements taken from the Defendant where proper

    Miranda Warnings were given but where the statements taken were not made voluntarily due

    to threats and promises made by the investigators present.

           6.        Any incriminating evidence and/or contraband obtained from the execution of

    the search warrants on February 6, 2018 issued for the 834 Goodlow and 63 S. Plaza Avenue

    addresses, that investigators are attributing to Defendant Gabriel Newman, when the issuing

    judge lacked a substantial basis for finding probable cause to believe drugs or related

    contraband would be found inside those properties.

           7.        Any incriminating evidence and/or contraband obtained from execution of the

    search warrants for the 834 Goodlow and 63 S. Plaza Avenue properties, that Police herein

    are attributing to Defendant Gabriel Newman, where items were taken that were not

    contemplated by or permitted by said search warrant.

                                                                                                       2
Case: 3:18-cr-00024-WHR Doc #: 25 Filed: 11/14/18 Page: 3 of 7 PAGEID #: 61



           8.      Any incriminating evidence and/or contraband obtained from execution of the

    search warrants for the 834 Goodlow and 63 S. Plaza Avenue properties, where the affiant

    seeking said warrant made misrepresentations to the issuing judge, and/or where materially

    exculpatory information was intentionally excluded from the affidavit in application for said

    warrant.

           9.      Any incriminating evidence and/or contraband obtained from execution of the

    search warrants for the 834 Goodlow and 63 S. Plaza Avenue properties, where the issuing

    judge lacked a substantial basis for issuing the warrant and where the good faith exception to

    the substantial basis requirement is inapplicable.

           The Defendant submits that the burden is upon the United States to justify any

    warrantless seizure and interrogation of the Defendant, and/or to show cause why any such

    statement taken from Defendant should not be suppressed for constitutional defects.

           Defendant also seeks judicial review of the adequacy of the affidavits for the search

    warrants, a suppression hearing regarding any statements taken from Defendant, and a Franks

    hearing to investigate the existence of collateral evidence with relation to the warrant and

    whether the good faith exception to the substantial basis requirement applies.

                                       MEMORANDUM IN SUPPORT

           It is, and always has been, the general rule that a home cannot be searched without a

    valid search warrant, legally served. Hobson v. U.S., 226 F. 2d, 890; Johnson v. U.S., 333 US

    10.   In order for a search warrant to be valid, it must be supported by probable cause, a

    determination which must be made by a neutral and detached magistrate.       The affidavit upon

    which the determination of probable cause is made must consist of more than mere

    affirmation of suspicion and belief without adequate supporting facts. Nathanson v. United

                                                                                                     3
Case: 3:18-cr-00024-WHR Doc #: 25 Filed: 11/14/18 Page: 4 of 7 PAGEID #: 62



    States, 290 U.S. 41, 46.

            When assessing the adequacy of an affidavit offered to support a request for a search

    warrant, a magistrate must make a "practical, common-sense decision whether, given all the

    circumstances set forth in the affidavit before him, including the 'veracity' and 'basis of

    knowledge' of persons supplying hearsay information, there is a fair probability that

    contraband or evidence of a crime will be found in a particular place." State v. George (1989),

    45 Ohio St. 3d 325, 544 N.E.2d 640, paragraph one of the syllabus, quoting Illinois v. Gates

    (1983), 462 U.S. 213, 238-239, 76 L. Ed. 2d 527, 103 S. Ct. 2317. This approach is often

    called the "totality of the circumstances" test. Id.

            Where it has been determined that the magistrate did not have a substantial basis for

    finding probable cause for the issuance of a search warrant, the applicability of the good faith

    exception turns on whether the police officer's reliance on the magistrate's probable cause

    determination and on the technical sufficiency of the warrant was objectively reasonable. 468

    U.S. at 922; see, also, State v. George (1989), 45 Ohio St. 3d 325, 544 N.E.2d 640, paragraph

    three of the syllabus. The state bears the burden of demonstrating that the officer acted in

    good faith in executing an invalid search warrant. Navarre, supra; United States v. Michaelian

    (C.A.9, 1986), 803 F.2d 1042, 1048.

            The Defendant further contends that any custodial statements taken from him, either at

    the scene of the arrest or subsequent thereto, were obtained in violation of his Constitutional

    rights under the Fourth, Fifth, Sixth, and Fourteenth Amendment of the United States

    Constitution.   See Miranda v. Arizona, 384 U.S. 436, (1966); Berkemer v. McMarty, 468

    U.S. 420, (1984); State v. Buchholz, 11 Oh. St. 3d 24, (1984).

            "When an individual is taken into custody or otherwise deprived of his freedom by the

                                                                                                      4
Case: 3:18-cr-00024-WHR Doc #: 25 Filed: 11/14/18 Page: 5 of 7 PAGEID #: 63



    authorities in any significant way and is subjected to questioning, the privilege against self-

    incrimination is jeopardized." Miranda v. Arizona, 384 U.S. 436, 478, 86 S.Ct. 1602, 16 L.

    Ed. 2d 694 (1966). "[T]he prosecution may not use statements, whether exculpatory or

    inculpatory, stemming from custodial interrogation of the defendant unless it demonstrates the

    use of procedural safeguards effective to secure the privilege against self-incrimination." Id. at

    444. Police are not required to administer Miranda warnings to everyone whom they question.

    State v. Biros, 78 Ohio St.3d 426, 440, 1997 Ohio 204, 678 N.E.2d 891 (1997), citing Oregon

    v. Mathiason, 429 U.S. 492, 495, 97 S.Ct. 711, 50 L. Ed. 2d 714 (1977). Rather, police are

    required to administer Miranda warnings where an individual is subject to "custodial

    interrogation." Id., citing Mathiason at 494.

           "In order to determine whether a person is in custody for purposes of receiving

    Miranda warnings, courts must first inquire into the circumstances surrounding the

    questioning and, second, given those circumstances, determine whether a reasonable person

    would have felt that he or she was not at liberty to terminate the interview and leave." State v.

    Hoffner, 102 Ohio St.3d 358, 362, 2004 Ohio 3430, ¶ 27, 811 N.E.2d 48, citing Thompson v.

    Keohane, 516 U.S. 99, 112, 116 S.Ct. 457, 133 L. Ed. 2d 383 (1995). The first inquiry is

    distinctly factual. Keohane at 112. "Once the factual circumstances surrounding the

    interrogation are reconstructed, the court must apply an objective test to resolve 'the ultimate

    inquiry' of whether there was a "formal arrest or restraint on freedom of movement' of the

    degree associated with a formal arrest.'" Hoffner at ¶ 27, citing California v. Beheler, 463 U.S.

    1121, 1125, 103 S.Ct. 3517, 77 L. Ed. 2d 1275 (1983), quoting Mathiason at 495. The

    subjective views harbored by either the interrogating officers or the person being questioned

    are of no consequence in the Miranda analysis. Stansbury v. California, 511 U.S. 318, 323,

                                                                                                       5
Case: 3:18-cr-00024-WHR Doc #: 25 Filed: 11/14/18 Page: 6 of 7 PAGEID #: 64



    114 S.Ct. 1526, 128 L. Ed. 2d 293 (1994). In resolving "the ultimate inquiry" courts must

    consider the totality of the circumstances surrounding the questioning. State v. Gumm, 73

    Ohio St.3d 413, 429, 1995 Ohio 24, 653 N.E.2d 253 (1995); Beheler at 1125.

           However the inquiry does not end with Miranda. A confession which is the product

    of "coercive police activity" is involuntary and thus violative of both the United States and

    Ohio Constitutions. See Colorado v. Connelly (1986), 479 U.S. 157, 167, 93 L. Ed. 2d 473,

    107 S. Ct. 515; also see State v. Loza (1994), 71 Ohio St. 3d 61, 66, 641 N.E.2d 1082. Courts

    determine whether a confession was involuntary by examining the "totality of the

    circumstances" involved. See State v. Broom (1988), 40 Ohio St. 3d 277, 286, 533 N.E.2d

    682; State v. DePew (1988), 38 Ohio St. 3d 275, 277, 528 N.E.2d 542; State v. Maurer

    (1984), 15 Ohio St. 3d 239, 257, 473 N.E.2d 768. Factors to be considered when reviewing

    the totality of the circumstances include the age, mentality and prior criminal experience of

    the accused; the length, intensity and frequency of interrogation; the existence of physical

    deprivation or mistreatment, and the existence of threat or inducement. See State v. Slagle

    (1992), 65 Ohio St. 3d 597, 600, 605 N.E.2d 916; State v. Brewer (1989), 48 Ohio St. 3d 50,

    57, 549 N.E.2d 491; State v. Edwards (1976), 49 Ohio St. 2d 31, 358 N.E.2d 1051 at

    paragraph two of the syllabus.


                                                        Respectfully submitted,

                                                       s/Brock A. Schoenlein
                                                       Brock A. Schoenlein (0084707)
                                                       Attorney for Defendant
                                                       371 West First Street
                                                       Dayton, OH 45402
                                                       (937) 224-0039 (Office)
                                                       (937) 222-1050 (Fax)
                                                       Basattorney@aol.com

                                                                                                    6
Case: 3:18-cr-00024-WHR Doc #: 25 Filed: 11/14/18 Page: 7 of 7 PAGEID #: 65



                                CERTIFICATE OF SERVICE

               I hereby certify that a copy of the foregoing was served upon the applicable United
States Attorney by standard efiling on the same date of filing.

                                                        s/Brock A. Schoenlein
                                                        Brock A. Schoenlein (#0084707)




                                                                                                7
